In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas
*1456corpus. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that a writ of habeas corpus be, and hereby is, allowed.
IT IS FURTHER ORDERED by the court that respondent file a return of the writ within 20 days of service of the petition, and petitioner may file a response within 10 days of filing of the return.
IT IS FURTHER ORDERED by the court that it is not necessary to convey the prisoner before the court as prescribed in R.C. 2725.12.